Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	The examiner in in receipt of applicant’s response to Restriction Requirement mailed on 2/24/2022, which was received 5/24/2022. Acknowledgement is made to the 
Election of Species IA including claims 1,2,6,7,8,9,11,13 and 26 without traverse. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,7,8,9,11,13 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gambhir (US PG PUB 20060095346).
In regards to claim 1, Gambhir discloses a system for intermediating an electronic commerce between a supplier and a seller, the system comprising:
a central management server configured to manage supply product and service
information received from a supplier and sale product information received from a seller (Gambhir, para 0049, “Creation Layer”);
a payment management server configured to manage a deposit of the seller (Gambhir, “Depending upon which of the previously mentioned classes the merchandise falls into, and the options set for it, items will either have: an availability status (e.g.) 1-2 Days, 2-3 days etc. if the item is a shared inventory item and would have to be shipped from one retailer to another or, if the item needed to be shipped from a wholesaler/distributor, to the retailer; add to wish list; add to shopping cart, put this item on layaway; place a hold on this item; or customize it. Adding the item to the shopping cart eventually results in the usual e-commerce collection of contact/credit information followed by verification and confirmation that has been well established in the prior art. Adding the item to the wish list allows the user to contact the jeweler and request the jeweler to bring the items in for viewing. The layaway feature would initiate the usual e-commerce collection of contact/credit information followed by verification and confirmation. The terms for layaway are set by the jeweler through the control panel. The "Place a hold" feature allows retail customers to hold an item for a given number of days, paying a small amount per day for the hold. The amount is charged daily to a credit card and is fully refundable if the person buys the item within the hold time. Otherwise the hold comes off and the retailer keeps the money”), 
a purchase product information of a purchaser, and a settlement amount of the supplier (Gambhir, FIG 12, Jeweler to Jeweler memo or sale price);
an intermediation core DB server configured to make a database of the supply product and service information, the sale product information, the purchase product information, the deposit, and the settlement amount and to store the database (Gambhir, “While the present invention allows wholesalers to share their inventories with retailers, it also allows retailers to share their inventory with one another. Retailers can add their own items into any category and these items can be, at the jeweler's option, shared with other jewelers on the network. In any given set of search results, there can be three classes of items: items belonging to wholesalers & distributors and manufacturers, items uploaded, maintained and belonging to that retailer, and shared items from other participants on the network”);
an intermediation core web server configured to provide an intermediation core web page (Gambhir, FIG 12); and
a web server of the seller configured to provide a web page of the seller, wherein the intermediation core web server is configured to receive the supply product and service information input from the supplier through the intermediation core web page, to provide the supply product and service information to the seller through the intermediation core web page, to receive the sale product information input from the seller through the intermediation core web page, and to transmit the sale product information to the web server of the seller so that the sale product information is linked to the web page of the seller (Gambhir, para 0084, “Retailers can use the inventory management and point of sale system independently of the supplier database or in conjunction with it. When retailers add their inventory to their enabled web site, they can also use it for their point of sale system. As such, the database of the present invention functions as their inventory. The retail component handles: inventory management, repair take-ins, custom orders, customer database, and reporting functions. The system of the present invention, including reports, can be accessed entirely through an Internet browser or by means of software installed on the local jewelers' computer. This makes the system unique within the industry. Data from legacy point of sale systems can be exported into the system database while accounting data can be exported to third party accounting applications”).

In regards to claim 2, Gambhir teaches wherein the web server of the seller is configured to provide the web page of the seller including the sale product information to the purchaser as the sale product information is received (Gambhir, FIG abstract, “The present invention represents a web service that  enables suppliers, distributors, retailers and wholesalers to share their physical inventories with each other and consumers. The database of the web service can contain products from multiple suppliers, wholesalers, and distributors and can also accept entries from retailers who may or may not choose to make their inventory items available to other users on the system. Inventory data is made available to retail users either by adding the features of the present invention to a user web site directly or as an intermediary wherein a retail client can choose a store and search the database for item specifications and pricing”).

In regards to claim 6, Gambhir teaches wherein the supplier comprises a manufacturer that manufactures a supply product and service and a distributor that distributes a supply product and service (Gambhir, abstract, Supplier, distributor or retailers) 

In regards to claim 7, Gambhir teaches wherein the central management server is configured to receive the supply product and service information from the manufacturer or to receive the supply product and service information from the distributor (Gambhir, abstract, data from inventories are shared between  suppliers, distributors, retailers and wholesalers) 

In regards to claim 8, Gambhir teaches wherein the seller comprises a primary seller and a secondary seller (Gambhir, para 0080, primary and secondary retailers sharing inventory).

In regards to claim 9, Gambhir teaches wherein the central core web server is configured to provide the supply product and service information to the primary seller through the intermediation core web page, to receive primary sale product information from the primary seller through the intermediation core web page, and to transmit the primary sale product information to a web server of the primary seller so that the primary sale product information is linked to a web page of the primary web seller (Gambhir, FIG 12, primary seller provides sales data to secondary seller for entry in their webpage)). 
In regards to claim 11, Gambhir teaches wherein the supply product and service information comprises at least one of a description of a supply product and service, a quantity in stock, the number of available service providers, a supply price, a consumer price, a delivery charge, or a category (Gambhir, FIG 12, see description of product that will be available to the secondary seller/retailer).

In regards to claim 12, Gambhir teaches wherein the sale product information comprises at least one of a name and description of a product selected by the seller among supply products and services, contents of a service, the number of service personnel, a quantity of supply products, a consumer price, a delivery charge, or a category (Gambhir, FIG 12, see description of product that will be available to the secondary seller/retailer).

In regards to claim 13, Gambhir teaches wherein the payment management server is configured to set a total amount limit based on the deposit of the seller stored in the payment management server, to compare a total amount of a sale product included in the sale product information with the total amount limit, and to limit selection of a supply product and service of the seller when the total amount of the sale product is greater than the total amount limit (Gambhir. FIG 12, see at bottom of page where the sale price is limited to both a minimum and maximum sale price and bottom line price to the seller from the supplier). 
In regards to claim 26, Gambhir teaches a method of intermediating an electronic commerce between a supplier and a seller of an electronic commerce intermediating system including a central management server configured to manage supply product and service information received from a supplier and sale product information received from a seller, 
a payment management server configured to manage a deposit of the seller, a purchase product information of a purchaser, and a settlement amount of the supplier,
an intermediation core DB server configured to make a database of the supply product and service information, the sale product information, the purchase product information, the deposit, and the settlement amount and to store the database, 
an intermediation core web server configured to provide an intermediation core web page, and
a web server of the seller configured to provide a web page of the seller, the method comprising:
receiving the supply product and service information input from the supplier through the intermediation core web page;
providing supply product and service information to the seller through the intermediation core web page;
receiving the sale product information input from the seller through the intermediation core web page; and
transmitting the sale product information to the web server of the seller so that the sale product information is linked to the web page of the seller (see response to claim 1). 



Discussion of Additional Cited Art
NPL
	(i) Godin Max, teaches “a system for syncing stock of a vendor over multiple channels so that inventory is tracked while being sold on multiple channels such as Amazon, Ebay and Spotify. Godin However, does not fairly teach the independent claims as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625